              Case 5:18-cv-06463-NC Document 130 Filed 08/24/20 Page 1 of 5



     W. Gordon Dobie (pro hac vice)                            Clara J. Shin (Bar No. 214809)
 1   wdobie@winston.com                                        Amy S. Heath (Bar No. 312516)
     WINSTON & STRAWN LLP                                      Udit Sood (Bar No. 308476)
 2   35 West Wacker Drive                                      Hannah M. Chartoff (Bar No. 324529)
     Chicago, IL 60601-9703                                    COVINGTON & BURLING LLP
 3   Telephone: (312) 558-5600                                 Salesforce Tower
     Facsimile: (312) 58-5700                                  415 Mission Street, Suite 5400
 4                                                             San Francisco, CA 94105
     Jeanifer E. Parsigian (SBN: 289001)                       Telephone: (415) 591-6000
 5   jparsigian@winston.com                                    Facsimile: (415) 591-6091
     Dana L. Cook-Milligan (SBN: 301340)                       E-mail: cshin@cov.com, usood@cov.com,
 6   dlcook@winston.com                                        aheath@cov.com
     WINSTON & STRAWN LLP
 7   101 California Street, 34th Floor                         John E. Hall (Bar No. 118877)
     San Francisco, CA 94111-5840                              COVINGTON & BURLING LLP
 8   Telephone: (415) 591-1000                                 One CityCenter
     Facsimile: (415) 591-1400                                 850 Tenth Street, NW
 9                                                             Washington, DC 20001-4956
     Attorneys for Plaintiff MegaFon PJSC                      Telephone: (202) 662-6000
10                                                             Facsimile: (202) 662-6291
                                                               E-mail: jhall@cov.com
11
                                                               Kurt G. Calia (Bar No. 214300)
12                                                             Kathryn E. Cahoy (Bar No. 298777)
                                                               COVINGTON & BURLING LLP
13                                                             3000 El Camino Real
                                                               5 Palo Alto Square, 10th Floor
14                                                             Palo Alto, CA 94306-2112
                                                               Telephone: (650) 632-4700
15                                                             Facsimile: (650) 632-4717
                                                               E-mail: kcalia@cov.com, kcahoy@cov.com
16
                                                               Counsel for Defendant
17                                                             Hewlett Packard Enterprise Co.
18
                                     UNITED STATES DISTRICT COURT
19
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
20
                                              SAN JOSE DIVISION
21

22
      MEGAFON PJSC, a Russian corporation,
                                                                 Civil Case No.: 5:18-cv-06463-NC
23
             Plaintiff,
24
                                                                 JOINT STIPULATION AND [PROPOSED]
             v.
25                                                               ORDER OF DISMISSAL OF
                                                                 PROCEEDINGS WITH PREJUDICE
      HEWLETT PACKARD ENTERPRISE
26
      COMPANY, a Delaware corporation,
27
             Defendant.
28


                   JOINT STIPULATION AND [PROPOSED] ORDER OF DISMISSAL OF PROCEEDINGS WITH PREJUDICE
                                                CASE NO.: 5:18-cv-06463-NC
              Case 5:18-cv-06463-NC Document 130 Filed 08/24/20 Page 2 of 5



 1           Plaintiff MegaFon PJSC and Defendant Hewlett Packard Enterprise Co. (collectively, the
 2   “Parties”), by and through undersigned counsel, being all parties who have appeared in the above-
 3   captioned action, stipulate and agree to dismiss with prejudice the entire action and all claims being
 4   asserted against Defendant Hewlett Packard Enterprise Co. in the above-captioned action pursuant to Rule
 5   41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. Each side shall bear its own costs and attorneys’
 6   fees.
 7
      Dated: August 24, 2020                         WINSTON & STRAWN LLP
 8
                                                     /s/ W. Gordon Dobie
 9                                                   W. Gordon Dobie (pro hac vice)
                                                     wdobie@winston.com
10                                                   WINSTON & STRAWN LLP
                                                     35 West Wacker Drive
11                                                   Chicago, IL 60601-9703
                                                     Telephone: (312) 558-5600
12
                                                     Facsimile: (312) 558-5700
13
                                                     Jeanifer Parsigian (SBN: 289001)
14                                                   jparsigian@winston.com
                                                     Dana L. Cook-Milligan (SBN:301340)
15                                                   dlcook@winston.com
                                                     WINSTON & STRAWN LLP
16
                                                     101 California Street, 34th Floor
17                                                   San Francisco, CA 94111-5840
                                                     Telephone: (415) 591-1000
18                                                   Facsimile: (415) 591-1400
19                                                   Attorneys for Plaintiff
20                                                   MEGAFON PJSC

21
      Dated: August 24, 2020                         COVINGTON & BURLING LLP
22                                                   /s/ John E. Hall
                                                     Clara J. Shin (Bar No. 214809)
23                                                   Amy S. Heath (Bar No. 312516)
                                                     Udit Sood (Bar No. 308476)
24                                                   Hannah M. Chartoff (Bar No. 324529)
                                                     COVINGTON & BURLING LLP
25                                                   Salesforce Tower
                                                     415 Mission Street, Suite 5400
26                                                   San Francisco, CA 94105
                                                     Telephone: (415) 591-6000
27                                                   Facsimile: (415) 591-6091
                                                     E-mail: cshin@cov.com, usood@cov.com,
28                                                   aheath@cov.com

                                                          2
                   JOINT STIPULATION AND [PROPOSED] ORDER OF DISMISSAL OF PROCEEDINGS WITH PREJUDICE
                                                CASE NO.: 5:18-cv-06463-NC
     Case 5:18-cv-06463-NC Document 130 Filed 08/24/20 Page 3 of 5



 1
                                          John E. Hall (Bar No. 118877)
 2                                        COVINGTON & BURLING LLP
                                          One CityCenter
 3                                        850 Tenth Street, NW
                                          Washington, DC 20001-4956
 4                                        Telephone: (202) 662-6000
                                          Facsimile: (202) 662-6291
 5                                        E-mail: jhall@cov.com
 6                                        Kurt G. Calia (Bar No. 214300)
                                          Kathryn E. Cahoy (Bar No. 298777)
 7                                        COVINGTON & BURLING LLP
                                          3000 El Camino Real
 8                                        5 Palo Alto Square, 10th Floor
                                          Palo Alto, CA 94306-2112
 9                                        Telephone: (650) 632-4700
                                          Facsimile: (650) 632-4717
10                                        E-mail: kcalia@cov.com, kcahoy@cov.com
11                                        Counsel for Defendant
                                          Hewlett Packard Enterprise Co.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               3
        JOINT STIPULATION AND [PROPOSED] ORDER OF DISMISSAL OF PROCEEDINGS WITH PREJUDICE
                                     CASE NO.: 5:18-cv-06463-NC
              Case 5:18-cv-06463-NC Document 130 Filed 08/24/20 Page 4 of 5



 1                    ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
 2          Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that concurrence in the
 3   filing of this document has been obtained from the signatories above.
 4                                                   By: /s/ W. Gordon Dobie
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          4
                   JOINT STIPULATION AND [PROPOSED] ORDER OF DISMISSAL OF PROCEEDINGS WITH PREJUDICE
                                                CASE NO.: 5:18-cv-06463-NC
               Case 5:18-cv-06463-NC Document 130 Filed 08/24/20 Page 5 of 5



 1                                             [PROPOSED] ORDER
 2          Pursuant to the Stipulation of all parties who have appeared in the action and good cause appearing,
 3   the Court ORDERS the following:
 4          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, this action and all claims
 5   asserted in the above-captioned action by Plaintiff MegaFon PJSC against Defendant Hewlett Packard
 6   Enterprise Company are DISMISSED WITH PREJUDICE. Each party shall bear its own costs and
 7   attorneys’ fees.
 8          The Clerk of the Court is directed to close the case.
 9          IT IS SO ORDERED.
10

11   Dated: ______________
                                                        The Honorable Nathanael A. Cousins
12                                                      United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           5
                    JOINT STIPULATION AND [PROPOSED] ORDER OF DISMISSAL OF PROCEEDINGS WITH PREJUDICE
                                                 CASE NO.: 5:18-cv-06463-NC
